Citation Nr: 1534262	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an increased evaluation for rotator cuff tendonitis of the right (non-dominant) shoulder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision denying an increased rating for the service-connected right shoulder disorder issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been transferred back to the Providence, Rhode Island VARO.  The Veteran appeared for a Travel Board hearing at that facility in May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's May 2014 hearing testimony indicates that additional development is warranted on several fronts.  First, the Veteran noted that his disability had worsened since the most recent VA examination was conducted, in October 2012.  Second, he reported recent VA treatment at facilities in Providence and Hyannis, Massachusetts.  Third, he described treatment from "Dr. Smith," including an upcoming MRI, but subsequently received records from A. Smith, M.D., do not include a copy of the MRI report.  

Additionally, during the hearing, the Veteran reported that he had been unemployed since approximately November 2013 due to "injury."  He cited to right shoulder pain and did not clearly articulate whether or not it was likely that he would be returning to work.  Given that the Veteran had been unemployed for approximately six months at the time of the hearing and described right shoulder pain as a causal factor, the Board will liberally construe his testimony as a claim for TDIU that is part of the underlying claim for an increased rating for the right shoulder disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, further notification and development pertaining to this claim is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) (2014) notice letter addressing the noted TDIU claim.  He should be requested to provide a signed release form for additional medical records from Dr. Smith, and, if such release form is received, follow-up action to obtain these records is requested.

2.  The Providence VA Medical Center and Hyannis Community-Based Outpatient Clinic must be contacted and requested to furnish all medical records of the Veteran dated since September 2012 (the date of his most recent outpatient records in the claims file).  All records received must be added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

3.  Then, the Veteran must be afforded a VA orthopedic examination, with an examiner who has reviewed the claims file.  The examination must encompass range of motion testing, and the examiner must provide information as to painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Other symptoms requiring evaluation include the presence and extent of any impairment of the humerus and ankylosis of scapulohumeral articulation.  The examiner must interview the Veteran as to his recent employment history and provide an opinion as to the impact of his service-connected right shoulder disorder on his ability to secure and follow a substantially gainful occupation.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  Then, the Veteran's increased rating claim must be readjudicated, with the TDIU claim adjudicated as well.  If the determination of either claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

